DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 were elected without traverse, and claim 12 was amended to depend on the aerator according to claim 1, therefore examiner has included claims 12-15,18-23, and 25 with elected claims 1-9 for examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a statement of a function of the flow control element, however the claim does not further limit structural elements of the claimed aerator.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15,18-23 , and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lines 5, 7, and 8 recite “the bottle”.  There is a lack of antecedent basis for “the bottle” in previous claim limitations.  Claims 13-15, 18-23, and 25 depend on claim 12 and hence are also rejected.  Claims 14,21,22 also include instances of “the bottle”.  Examiner notes the amendment to claim 12 to depend the claim on claim 1 deletes limitations to “a bottle”, and examiner notes claim 1 recites “ a container”, therefore examiner requests amending all recitations of “ the bottle” to “the container” to provide for proper antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller(3399811).
	Milller in figure 2 teaches an aerator for aerating a liquid as the liquid is being poured from a container, comprising an aerator body(fitment 15 including outer cylinder 17) configured to be at least partially inserted into the container(bottle 11), the body comprising an inlet, an outlet, and a flow control chamber disposed between the inlet and the outlet, the flow control chamber being at least partially defined by a stop(hub 31 and spokes 30) adjacent the outlet, the flow control chamber being configured to pass liquid from the container when the aerator is inserted into the container and the container oriented for pouring liquid from the container, and a flow control element(ball valve 24) movably disposed in the flow control chamber between a first position where the flow control element is spaced away from the stop and a second position where the flow control element engages the stop, the flow control element moving to the second position when the container is oriented for pouring liquid from the container(noting figure 5), the flow control chamber communicating with the outlet when the flow control element is in the second position allowing liquid to be poured from the container and allowing air(from air inlets 37) to be introduced into the flow control chamber for mixing with the liquid being poured from the container to aerate the liquid being poured from the container.  
	Miller further teaches wherein a liquid flow passage extends from the inlet, to the flow chamber, around the flow control element, to the outlet allowing liquid in the container to exit the outlet of the aerator when the flow control element is in the second position.   Miller further teaches wherein an air flow passage(18) extends from the outlet to the flow control chamber allowing air to enter the flow control chamber to mix with liquid in the flow control chamber when the flow control element is in the second position.  Miller further teaches wherein the flow control element comprises a ball. Miller further teaches wherein the flow control chamber is further defined by an annular wall(valve seat 23) adjacent the inlet and a plurality of discrete side walls(25) extending from the annular wall to the stop.  Miller further teaches wherein the stop member comprises a cup member(hub 31) configured to releasably hold the flow control element in the second position.  Miller further teaches wherein the flow control element comprises a ball, the annular wall having an inner diameter smaller than a diameter of the ball to retain the ball in the flow control chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller(3399811) taken together with Graham(9399197).
	Miller teaches all of the limitations of claim 9 but is silent as to the aerator further comprising flanges on the aerator body for engaging and sealing with the neck of the wine bottle when the aerator body is inserted into the neck of the wine bottle.  Graham teaches in figure 4B an aerator for aerating a liquid as liquid is poured from a container, wherein the aerator includes an aerator body to be installed inside a container, and the aerator body including flanges(151,152, 153 in figure 4B) for engaging and sealing with the neck of the wine bottle when the aerator body is inserted into the neck of the wine bottle.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide flanges on the aerator body of Miller to provide a sealing effect when the aerator body is installed in the bottle(11) of Miller.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 12 recites “an aerator assembly comprising: the aerator according to claim 1; and a mount releasably attachable to the aerator, the mount being configured to attach the aerator to a cap for the bottle, the releasable attachment between the mount and aerator causing the mount to detach from the aerator when the cap Is removed from the bottle retaining the mount with the cap and leaving the aerator at least partially in the bottle”.  Miller in figure 1 teaches a closure cap© over the aerator, however Miller does not teach or suggest an aerator assembly comprising: the aerator according to claim 1; and a mount releasably attachable to the aerator, the mount being configured to attach the aerator to a cap for the bottle, the releasable attachment between the mount and aerator causing the mount to detach from the aerator when the cap Is removed from the bottle retaining the mount with the cap and leaving the aerator at least partially in the bottle.   Claims 13-15,18-23, and 25 depend on claim 12 and hence would also be allowable upon incorporation of claim 12 into claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 21, 2022